Citation Nr: 0823016	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  03-25 409	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)



REPRESENTATION

The veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In May 2006, the Board remanded the case for 
additional development.  In December 2007, the veteran 
submitted additional evidence and waived initial 
consideration of this evidence by the RO.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).  In April 2008, 
the Board granted his motion for a 60-day extension to submit 
additional evidence, but no additional evidence was 
submitted.    


FINDINGS OF FACT

1.  The veteran served in Japan and Vietnam, but did not 
engage in combat and there is no credible supporting evidence 
of the claimed stressors.

2.  PTSD, although since diagnosed, did not originate in 
service and is not otherwise causally related to the 
veteran's military service.  


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  Section 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23353 (Apr. 30, 2008) (effective for claims pending on or 
after May 30, 2008).

The veteran was sent VCAA notice letters in August 2002, 
March 2004, and June 2006.  The letters provided him with 
notice of the evidence necessary to substantiate his claim, 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The June 2006 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of the letters provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).  
The June 2006 letter provided notice on the rating and 
effective date elements.

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 120.  Here, VCAA notice was 
provided in August 2002, prior to the RO's decision in April 
2003.  There was a timing deficiency with regard to the March 
2004 and June 2006 notice letters.  The timing deficiency was 
cured, however, by readjudication of the claim in an October 
2007 supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In developing his claim, VA obtained the veteran's service 
treatment records (STRs), military personnel records and VA 
treatment records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 20 Vet. App. 
at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

In this case the veteran has not been afforded a VA 
examination.  As will be explained in greater detail below, 
there is no credible evidence corroborating the veteran's 
alleged PTSD stressors.  The information he provided 
regarding these stressors was insufficient to request 
verification from the U.S. Army and Joint Services Records 
Research Center (JSRRC) or service department.  Because the 
record does not include such corroborating evidence of a 
stressor that may be related to the veteran's reports of 
PTSD, VA is not required to provide a VA examination.  

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Governing Statutes and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (2007) (the diagnosis must conform to THE 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) 
(DSM-IV)), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided his testimony is 
found to be "satisfactory," i.e., credible, and "consistent 
with the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain credible supporting evidence of the stressor.  
38 C.F.R. § 3.304(f); see Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

Legal Analysis

The veteran's STRs are unremarkable for a psychiatric 
disorder.  At the June 1967 discharge physical, his 
psychiatric evaluation was normal and he denied having any 
nervous trouble.

The veteran's military personnel records indicate his 
military occupational specialty (MOS) was an Air Policeman.  
He served with the 6139 Air Police Squadron from December 
1963 to January 1964 at Misawa Air Force Base (AFB) in Japan.  
He then served with the 439th Air Police Squadron from 
January 1964 to September 1965 at Misawa AFB.  He was awarded 
a Good Conduct Medal for counterinsurgency experience in 
Vietnam from January to May 1965.  He served with the 341st 
Combat Defense Squadron from September 1965 to February 1967 
at Malmstrom AFB in Montana.  He was in Vietnam from January 
1965 to May 1965.  The evidence does not indicate nor does he 
allege that he engaged in combat with the enemy.  Therefore, 
credible evidence is necessary to corroborate his alleged 
PTSD stressors.

Private medical records from West Water Medical Center dated 
from November 1992 to April 1997 are unremarkable for any 
treatment for a psychiatric disorder.

In October 1997, the veteran filed claims for service 
connection for a skin disorder, swelling of the legs and 
feet, hearing loss, and tinnitus.  He did not claim any 
psychiatric problems.  

A September 2001 VA treatment record indicates the veteran 
was treated for depression.  In October 2001, he complained 
of difficulty sleeping, flashbacks and dreams of Vietnam.  
The diagnosis given was major depressive episode, single, 
moderately severe, associated with chronic pain.  In November 
and December 2001, treatment records note diagnoses of PTSD 
and major depressive disorder.  In January 2002 the diagnosis 
given was major depressive episode and PTSD was given as a 
provisional diagnosis.  In April 2002, he reported increasing 
memories and intrusive thoughts of loading bodies in Vietnam 
in 1964 and 1965.  He said he was developing increasing 
insomnia, irritability, isolation, interpersonal conflicts, 
and depression.  The impression was PTSD, chronic and severe.  
The specific stressors supporting these diagnoses was not 
mentioned.

In August 2002, the veteran filed a claim for service 
connection for PTSD.  

In a November 2002 PTSD Questionnaire, the veteran reported 
five PTSD stressors.  According to his questionnaire, the 
first stressor occurred between November 1963 and October 
1964 and involved responding to a suicide in Japan.  The 
second stressor occurred between November 1963 and October 
1964 and involved an episode in Japan where an airman held a 
knife to a woman's throat and the veteran had to draw his 
weapon in order to get the airman to put down the knife.  The 
third stressor occurred in 1965 and involved the veteran 
hearing Vietnamese men coming up the stairs to a second floor 
apartment and having to jump out the window and run.  The 
fourth stressor occurred in 1965 and involved being awakened 
by an air raid in Vietnam at Tan Son Nhut AFB and being 
surrounded by the Vietnamese Army.  He said they were told 
they could not leave because of an attempted coups d'état.  
The fifth stressor occurred in 1965 and involved working 
security patrol in the morgue in Tan Son Nhut AFB and seeing 
many casualties.  

The VA treatment records dated from January 2002 to February 
2003 show continued treatment for PTSD.  A July 2003 record 
also shows a diagnosis of PTSD.

In a July 2003 statement, the veteran said that the air raid 
at Tan Son Nhut AFB occurred in 1964.  He said Vietnamese 
soldiers held them at gunpoint and he later learned it was an 
attempt to overthrow Prime Minister Ky, Commander of the Air 
Force.  

In a June 2006 letter, the Appeals Management Center (AMC) 
asked the veteran to provide more information regarding his 
alleged PTSD stressors.  If he was unable to recall the exact 
date of the incident, he was asked to provide an approximate 
time within a 2-month range.  Later that month, he responded 
with a National Geographic article dated in June 1965.  The 
article discusses a series of coups in Saigon over a 16-month 
period.  The reporter mentions standing at Tan Son Nhut 
airport while Saigon was at the brink of catastrophe, but 
does not discuss the air raid and takeover of Tan Son Nhut 
AFB that was identified by the veteran as one of his 
stressors.  In the June 2002 PTSD Questionnaire, he described 
the five stressors mentioned above.  He said the first two 
stressors occurred in early 1964, the third stressor in early 
1965, the fourth stressor in April or May 1965, and the fifth 
stressor sometime in 1965.

In lay statements dated in December 2007, the veteran's step-
daughters reported that when he married their mother in 1985 
he was energetic and positive about life, but deteriorated 
over the years.  His wife said that she witnessed the veteran 
becoming increasingly depressed and that he often went into 
rages.  In a December 2007 statement, the veteran described 
the attempted coups and being held at gunpoint by four 
Vietnamese soldiers.  

The VCAA obligates VA to assist the veteran in obtaining 
evidence necessary to support his claim, including credible 
evidence verifying his alleged PTSD stressors.  VA's success 
in obtaining relevant evidence is largely dependent, however, 
on cooperation from him.  In the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records.  
38 C.F.R. §3.159.  

Unfortunately, even after it was requested that he narrow the 
time of the incidents described to a two-month period, the 
veteran did not provide this information.  With regard to the 
attempted coups at Tan Son Nhut AFB, he provided conflicting 
statements.  At one point he said the event took place in 
1964 and then he said it took place in April or May 1965.  He 
also said that it was an attempt to overthrow Prime Minster 
Ky, who did not become Prime Minister until June 1965-after 
the veteran left Vietnam.  Given this conflicting 
information, it would be impossible for a records custodian 
to conduct a search for corroborative records.  
Unfortunately, his in-service stressors could not be 
verified, and therefore, his claim for PTSD must be denied.

The claim for service connection for PTSD must be denied 
because the preponderance of the evidence is against the 
claim-meaning there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.  


ORDER

The claim for service connection for PTSD is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


